DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after final amendment filed 1/18/2022.
Claims 25, 27-33 and 35-40 are pending. 
This application is a Divisional Application of U.S. Application No. 14/776,106, filed September 14, 2015, now U.S. Patent 10,137,223, which is a U.S. National Phase Application of PCT International Application PCT/US2014/025636, filed March 13, 2014, which claims priority benefit of U.S. Application No. 61/785,031, filed March 14.

Terminal Disclaimer
The terminal disclaimers filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,137,223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims renumbered in the following order: 25, 36, 37, 38, 39, 40, 27, 28, 29, 30, 31, 32, 33, 35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633